Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2021 has been entered. 

Status of Withdrawn Claims
In view of the fact that this application is in condition for allowance except for the presence of withdrawn Claims 6-17 directed to a design or designs nonelected (Inventions I, III & IV) without traverse in the reply filed on 05/20/2020, and without the right to petition such Group(s) have been cancelled.
Response to Amendment
Applicant’s submission filed 07/07/2021includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1, 5 & 18-20 are currently pending. 
Response to Arguments
With regard to the Claim Objections:  
Applicant has cancelled Claim 2 which renders the objection moot. 

With regard to the 103 Rejection:
Applicant’s arguments and amendments with regard to Claims 1, 5 & 18-20 have been considered and are moot in light of the Examiner Amendment's and the status of the claims below.  
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Malaika Tyson on 7/7/2021 (see attached PTO413b).
The application has been amended as follows: 

Claim 1.  (Currently Amended) An analyzing instrument comprising: a sample container configured to contain a sample; at least one mixing chamber including an inlet port and an outlet port; an aspiration device including a probe configured to pierce the sample container and aspirate at least a portion of the sample from the sample container, the aspiration device operable to move the probe and insert the probe through the inlet port of the mixing chamber to dispense the at least a portion of the sample into the mixing chamber; a sample analyzing device configured to analyze the sample; a flow tube connected to the outlet port of the mixing chamber and configured to form a fluid communication path between the mixing chamber and the sample analyzing device; and at least one filtering system arranged immediately downstream from the at least one mixing chamber, wherein the filtering system comprises a an inner diameter of the flow tube,  Filed : May 18, 2018 Page: 3 of 11wherein the filtering system is arranged adjacent the flow tube and wherein the filtering system is adjacent to the outlet port of the at least one mixing chamber.

Claims 6-17: Cancelled.


Allowable Subject Matter
Claims 1, 5 & 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter:

Regarding Claim 1. The prior art fails to disclose or motivate one skilled in the art to manufacture and provide an analyzing instrument with an  aspiration device including a probe configured to pierce a sample container with the aspiration device operable to move the probe and insert the probe through the inlet port of the mixing chamber to dispense the at least a portion  of the sample into the mixing chamber with a flow tube connected to the outlet port of the mixing chamber and configured to form a fluid communication path between the mixing chamber and the sample analyzing device and at least one filtering system arranged immediately downstream from the at least one mixing chamber, wherein the filtering system comprises a filtering device, said filtering device configured to prevent at least some of oversized particles.  Specifically, the prior art does not disclose, the filtering device having a 

The closest prior art is Nagai (US 20060210438) which discloses the details of the analyzing instrument but does not disclose the filtering system.  Roper (US 20120308445) teaches a filtering system at the outlet of a mixing chamber.  However, Roper does not teach the filtering device having a plurality of partial apertures, wherein the partial apertures are formed along an edge of the body and the body having a cross- sectional shape having a width sized slightly larger than the inner diameter of the flow tube, wherein the filtering system is arranged within the flow tube adjacent to the outlet port of the at least one mixing chamber. 

Regarding Dependent Claims 5 & 18-20.  The dependent claims further define the invention over the nearest reference by claiming filter aperture size and types of mixing chambers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856